Defendant was convicted in the inferior criminal court of Mobile of a violation of the prohibition laws. He appealed to the circuit court of Mobile county, where the jury returned a verdict of guilty. From judgment thereon he has appealed to this court. The appeal is upon the record proper, there being no bill of exceptions. The time for filing a bill of exceptions has expired. A careful examination of the record discloses that the proceedings were regular in all respects, and that no error is apparent thereon. It follows that the judgment of the circuit court must be affirmed. Affirmed.